COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

  THE ESTATE OF JOEL SOTO by and                 §
  through its independent administrator,                         No. 08-18-00007-CV
  MARIBEL AMADOR, and MARIBEL                    §
  AMADOR, Indiv. and IVAN SOTO,                                     Appeal from the
  JOSEL SOTO, JR., and PAULINA SOTO,             §
  all Indiv., By and Through Their Next                      205th Judicial District Court
  Friend, MARIBEL AMADOR,                        §
                                                              of Hudspeth County, Texas
                    Appellants,                  §
                                                                 (TC#CV-04423-205)
  v.                                             §

  BAUDELIO GONZALEZ MIRELES,                     §

                    Appellee.                    §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.